DOWDELL, J.
— The precise question presented by the defendant’s demurrer to the indictment has been decided by this court, and the demurrer held not to be well taken. — Pace & Cox v. State, 69 Ala. 231.
So far as the bill of exceptions discloses, at the time of the declaration or statement made by the defendant to the woman Alice in the presence of the witness Mills, assuming that it was a confession, which we do not here concede, there was no charge against the defendant of the offense for which he was on trial. The officer arrested the defendant for the violation of a city ordinance, “on a charge of disorderly conduct.” It clearly appears from the attendant circumstances shown in evidence at the time of the statement, as well as from the statement itself, that it was not made under the influence of either hope or fear. The remarks of the defendant were addressed to the woman Alice, and were couched in language which rebuts any suggestion that he was influenced by the appliance of hope or fear from any source. We are of opinion that the circuit court committed no error in refusing defendant’s motion to exclude this evidence.' — Sulin v. State, 53 Ala. 474; Henderson v. State, 25 So. Rep. 236.
The indictment was in Code form, and charged the defendant with “living in adultery or fornicationUnder this charge it -was immaterial whether the woman was or was not a married woman, and written charge No. 1 requested by defendant was, therefore, properly refused.
Written charge No. 2 requested by defendant, besides being bad in not correctly stating the law,- was also abstract, as the evidence without conflict shows more than one act of sexual intercourse between the defendant and the woman with whom he was charged with living in adultery.
We find no error in the record, and the judgment of the circuit court is affirmed.